Exhibit 10.5

 

SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”), dated as of this __ day
of June, 2019, by and between Findex.com, Inc., a Nevada corporation, with
offices located at 1313 South Killian Drive, Lake Park, FL 33403 (the “Company”)
and Micki Malone, an individual whose principal residence is located at 780
Seaview Drive, Juno Beach, FL 33408 (the “Investor”) (the Company and the
Investor may be referred to individually in some instances hereinafter as a
“Party,” or jointly as the “Parties”). 

WHEREAS, the Investor, having performed certain contract/directorial/employment
services for the Company throughout the period commencing ____________ and
continuing through ____________, is the holder of certain promissory notes
(collectively, the “Original Securities”) in the combined principal amount of
_____________________ dollars ($_____), copies of which Original Securities are
annexed hereto as Exhibits A and B respectively;

 

WHEREAS, the Parties agree after consideration of the relevant factors that, as
of and through the date hereof, and notwithstanding the stated interest rates
set forth on the face of the Original Securities, the aggregate accrued interest
payable on the Original Securities amounts to _____________________ dollars
($_____) (such aggregate interest obligation, when combined with the principal
debt obligation owing under the Original Securities to be referred to
hereinafter as the “Aggregate Debt Obligation”);

 

WHEREAS, notwithstanding the fact that the Original Securities have been since
their issuance, and in accordance with their express terms, convertible to
common stock of the Company, par value $0.001 per share (the “Common Stock”), to
date, neither the entirety nor any part of the Aggregate Debt Obligation has
been so converted;

 

WHEREAS, the Company, as part of a broader balance sheet restructuring
initiative, has offered to the Investor (the “Offering”) an opportunity to agree
to surrender, cancel and exchange the Original Securities, inclusive of the
Aggregate Debt Obligation and the attendant rights of conversion, and pursuant
to Section 3(a)(9) of the U.S. Securities Act of 1933 (as amended and together
with the rules and regulations promulgated thereunder, the “Securities Act”),
for a warrant to purchase a number of shares of a certain series of Company
preferred stock designated by the Company “Series RX-3 Preferred Stock” (the
“Preferred Stock”) pursuant to a certificate of designations made a part of the
Company’s Articles of Incorporation through filing with the Nevada Secretary of
State as of June 3, 2019 (the “Certificate of Designations”), a copy of which
Certificate of Designations is annexed hereto as Exhibit C and made a part
hereof, and the Investor desires to accept such offer (such warrant, in the form
annexed hereto as Exhibit D and made a part hereof, the “Exchange Securities”);

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, it is agreed by and between the Company and
Investor as follows:

 

1.       Exchange of Original Securities. As of the date hereof, and pursuant to
exemption afforded by Section 3(a)(9) of the Securities Act, the Investor shall
have physically delivered and surrendered to the Company the originally signed
instruments embodying the Original Securities in exchange for taking delivery by
the Company of this Agreement, duly executed on behalf of the Company, which
Agreement shall obligate the Company to deliver to Investor a certificate
reflecting the Exchange Securities, without the payment of any additional
consideration (the “Exchange”).

 

2.       Investor Representation. The Investor hereby represents to the Company
and agrees that (i) no additional consideration is being paid beyond
cancellation and surrender of the Original Securities, and the Investor has not
been asked to part with anything of value, in each case in connection with the
Offering, (ii) to the best of Investor’s knowledge, the Company has not paid any
commission or remuneration for the solicitation of the exchange, and (iii)
consistent with the Original Securities, the Exchange Securities are, and any
shares of Preferred Stock issued upon exercise thereof, or Company common stock,
par value $0.001 per share (the “Common Stock”) issued upon conversion thereof,
will constitute “restricted securities” under the Securities Act and that, as
such,, they may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom.

 

3.       Representation of Company. The Company hereby represents and warrants
to the Investor that (i) the Company was the issuer of the Original Securities,
(ii) no additional consideration is being paid by the Investor beyond
cancellation and surrender of the Original Securities, and the Investor has not
been asked to part with anything of value, in each case in connection with the
Offering, (iii) this Offering has only been extended to the Company’s existing
security holders, (iv) the Company has not paid, and shall not pay, any
commission or remuneration for the solicitation of the Exchange, (v) upon any
proper exercise of the Exchange Securities, the Company shall have available the
authorized but unissued shares of Preferred Stock required to fulfill its
obligations thereunder, (vi) upon issuance and delivery, if at all, of any
shares of Preferred Stock upon exercise of the Exchange Securities, or of any
shares of Common Stock upon conversion of the Preferred Stock, such shares shall
be validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issuance thereof, (vii) as soon as practicable, it shall deliver to the Investor
a certificate reflecting the Exchange Securities, and (viii) the Offering and
Exchange is being made in reliance upon the exemption from registration provided
by Section 3(a)(9) of the Securities Act, and it shall not take any position
contrary to that recognition, including without limitation, and for purposes of
resale exemption under Rule 144 of the Securities Act, that the holding period
of the Exchange Securities may be tacked onto the holding period of the Original
Securities.

 

4.       Miscellaneous.

 

4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company at the address set forth on the first page
hereof, and to the Investor at his address indicated on the last page of this
Agreement. Notices shall be deemed to have been given on the date of mailing,
except notices of change of address, which shall be deemed to have been given
when received.

 

4.2 This Agreement shall not be changed, modified, or amended except by a
writing signed by both the Company and the Investor.

 

4.3 This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and to their respective heirs, legal representatives, successors, and/or
assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior
discussions, agreements, and understandings of any and every nature between
them, except as may be expressly set forth in the certificates or instruments
embodying the Exchange Securities (and/or any of the Preferred Stock for which
it is exercisable and/or any Common Stock into which the Preferred Stock is
convertible) themselves.

 

4.4 Notwithstanding the place where this Agreement may be executed by either
Party, it is agreed that all the terms and provisions hereof shall be construed
in accordance with and governed by the laws of the State of Florida without
regard to principles of conflicts of laws.

 

4.5 EACH OF THE PARTIES HEREBY SUBMITS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE COUNTY OF PALM BEACH, STATE OF FLORIDA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES
THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT. EACH OF THE PARTIES FURTHER AGREE NOT TO BRING ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER
COURT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO.

 

4.6       This Agreement may be executed in counterparts. Upon the execution and
delivery of this Agreement by the Investor, this Agreement shall become a
binding obligation of the Investor with respect to the subject matter hereof,
but shall only be binding upon the Company if and when counter-signed by the
Company.

 

4.7       The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

4.8       It is agreed that a waiver by either Party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same Party.

 

4.9       The subscriber agrees to execute and deliver all such further
documents, agreements, and instruments, and take such other and further action,
as may be reasonably requested by the Company to carry out the purposes, intent
of, and any legal requirements associated with, this Agreement.

 

4.10       The Company agrees not to disclose the names, addresses, or any other
information about the Investor, except as may be required by law, advised by
counsel, or as otherwise reasonably necessary to conduct its business.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

Investor:     Subscription Accepted:         FINDEX.COM, Inc.         - A Nevada
Corporation -  

 

      By:   Name:     Name: Steven Malone Title (if applicable):     Title:
President & Chief Executive Officer           Date: June __, 2019   Date: June
__, 2019

 

Address (principal residence/place of
business):___________________________________     Social Security or Employer
Identification Number of Subscriber:_______________________

 

 

